UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1885



ANITA RHINEHART, Widow of Will Rhinehart,

                                                          Petitioner,

          versus

DIRECTOR, OFFICE OF WORKERS' COMPENSATION PRO-
GRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                          Respondent.



On Petition for Review of an Order of the Benefits Review Board.
(96-311-BLA)


Submitted:   January 7, 1997              Decided:   January 24, 1997


Before WIDENER, ERVIN, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Anita Rhinehart, Petitioner Pro Se. Patricia May Nece, Rodger
Pitcairn, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondent.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order affirming the administrative law judge's denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1996). Our review of the record discloses that the Board's decision

is based upon substantial evidence and is without reversible error.
Accordingly, we affirm on the reasoning of the Board. Rhinehart v.
Director, OWCP, No. 96-311-BLA (B.R.B. May 30, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2